Citation Nr: 0400307	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine as secondary to the service connected left leg 
disability.

2.  Entitlement to service connection for arthritis of the 
right knee as secondary to the service connected left leg 
disability.

3.  Entitlement to an increased rating for cicatrix of skin 
and muscle of the left lower leg with partial paralysis, 
sensory, peroneal nerve, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from January 1946 to June 
1950, a period of service in the Reserve from June 1950 to 
September 1950, and active service from September 1950 to 
February 1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO). 

A hearing was held at the RO before a local hearing officer 
in October 2002; a transcript of the hearing is of record.  

The issue of entitlement to an increased rating for cicatrix 
of skin and muscle of the left lower leg with partial 
paralysis, sensory, peroneal nerve, currently evaluated as 30 
percent disabling, is the subject of the remand discussion 
below.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
service connection for arthritis of the lumbar spine as 
secondary to the service connected left leg disability and 
entitlement to service connection for arthritis of the right 
knee as secondary to the service connected left leg 
disability has been obtained by the RO.

2.  Resolving reasonable doubt in the veteran's favor, the 
veteran's current arthritis of the lumbar spine and right 
knee are related to the service connected left leg 
disability. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, arthritis of the lumbar spine is proximately due to a 
service connected disability.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2003).

2.  With resolution of reasonable doubt in the veteran's 
favor, arthritis of the right knee is proximately due to a 
service connected disability.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, in light of the favorable decision as to the 
issues of entitlement to service connection for arthritis of 
the lumbar spine as secondary to the service connected left 
leg disability and entitlement to service connection for 
arthritis of the right knee as secondary to the service 
connected left leg disability, the Board finds that all duty 
to assist and to notify the appellant pursuant to the 
Veterans Claims Assistance Act of 2000 and Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) are satisfied.  See also 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  

Additionally, service connection will be granted for a 
disability that is proximately due to, the result of, or 
aggravated by a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995). 

In service, in February 1950, the veteran was seen with pain 
in the right lumbar region.  Two days later, in March 1950, 
the veteran was seen slightly improved.  It was believed that 
the symptoms represented acute lumbosacral strain, the 
veteran reported that the night before the pain came, he 
strained his back pushing an automobile.  The x-ray of the 
lumbar spine was essentially negative.  Later in March 1950 
and April 1950, the veteran had no complaints of lumbosacral 
pain.

On VA examination in July 1950, the veteran complained of 
back pain which he reported he had intermittently for the 
past year.  On examination there was slight tenderness over 
the vertebrae and the small of the back, there was no muscle 
spasm, there was marked limitation in all directions.  By 
rating action of September 1950, service connection for 
residuals of acute lumbosacral strain was denied.  

On service examinations in September 1950 and February 1951, 
the veteran's spine was clinically evaluated as normal.

The service medical records show no complaints or diagnosis 
of a right knee disability.

The veteran is service connected for cicatrix of skin and 
muscle due to operation, left lower leg, and partial 
paralysis, sensory, left peroneal nerve.  A 20 percent rating 
was initially assigned.  A 30 percent rating was later 
assigned.  It has been noted that there is some foot drop and 
utilization of a foot drop brace as needed.

On a VA treatment record in October 2000, the veteran's 
physician indicated that the veteran was applying for 
compensation and disability rating and desired a primary care 
provider statement corroborating his medical status.  In 
keeping with maintaining a satisfactory caregiver-patient 
relationship this note was written for the above purposes.  
In his opinion, it was at least as likely as not that 
arthritis in the lumbar spine and degeneration of the knee 
was possibly due to or the result of the veteran's service 
connected leg and muscle injury.  An addendum to the note 
includes that additional stress was being placed on the 
veteran's right knee because of the previous left knee 
injury.  

On a VA neurological examination in November 2000, it was 
initially noted that the veteran alleged that his left foot 
problem caused him to develop arthritis of the lumbosacral 
spine.  After examination, the impression was there was some 
mild abnormality in the distribution of the distal peroneal 
sensory nerves in the left lower extremity.  The mild degree 
of lumbar degenerative osteoarthritis was most consistent 
with his age.  It was opined that there was no evidence that 
his nerve injury, which occurred more than 50 years ago, 
beared any relationship to the degenerative osteoarthritis 
and there was no evidence that it had accentuated, 
aggravated, or in any way made it worse.

On a VA examination for the joints in November 2000, after 
examination, the assessment was lumbosacral mechanical back 
pain without evidence of radiculopathy and right knee with 
degenerative joint disease.  These could not necessarily be 
related to his history of muscle weakness or muscle injury to 
the left lower extremity as much as to him being obese and 71 
years old.

In this case, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the current arthritis of the 
lumbar spine and arthritis of the right knee are at least as 
likely as not related to the service connected left leg 
disability, as described by the veteran's treating VA 
physician in October 2000.  The VA examiners in November 2000 
found that the lumbar spine disability and right knee 
disability were not related to the service connected left leg 
disability, but rather to the veteran's age and obesity.  
However, in this case, the Board finds the veteran's treating 
provider's opinion to be persuasive and as such, the Board 
finds that the evidence is at least in equipoise in this 
case.  Therefore, the Board finds that the evidence supports 
the veteran's claim.  38 C.F.R. § 3.102 (2003).

ORDER

Entitlement to service connection for arthritis of the lumbar 
spine as secondary to the service connected left leg 
disability is granted

Entitlement to service connection for arthritis of the right 
knee as secondary to the service connected left leg 
disability is granted.


REMAND

As to the issue of entitlement to an increased rating for 
cicatrix of skin and muscle of the left lower leg with 
partial paralysis, sensory, peroneal nerve, currently 
evaluated as 30 percent disabling, the evidence is inadequate 
to fully evaluate the veteran.  New VA neurological and 
orthopedic examinations should be provided to determine the 
full extent of the service connected disability, as the 
symptomatology related to the service connected disability 
appears to include neurological symptoms as well as 
orthopedic and muscle related symptoms, and separate ratings 
may be available for any separate muscle and neurological 
symptomatology.  Additionally, it should be determined 
whether the veteran has foot drop related to the service 
connected disability to determine whether there is 
entitlement to special monthly compensation.  That is, it 
needs to be clinically determined if complete foot drop is 
present.  

Finally, the veteran has a scar related to the service 
connected disability, therefore a new VA examination for the 
scar should be provided as well, in addition due to the 
change in rating criteria for skin disorders. 

For the issue considered herein, during the pendency of this 
appeal, the Veterans Claim Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (VCAA), were signed into law.  See also 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  The provisions of the VCAA have 
not been provided to the veteran as to the specific issue on 
appeal.  Therefore, to fully comply with the VCAA, on remand, 
the RO must assure that the provisions of this new Act are 
complied with, including the notification requirement set 
forth in the new law.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio, the 
U.S. Code provisions, and any other 
applicable legal precedents.

2.   The veteran should be scheduled for 
appropriate VA examination(s) to 
determine the current severity of his 
service connected cicatrix of skin and 
muscle of the left lower leg with partial 
paralysis, sensory, peroneal nerve. The 
claims file should be made available and 
reviewed by the examiner(s) in connection 
with the examination(s).  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The following should be provided by the 
examiner(s) as appropriate:

I.  The severity of disability related to 
the affected muscle group should be 
described.

II.  Any joint involvement attributable 
to the service connected left leg 
disability should be described and the 
examiner should also determine whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss, 
solely due to the service connected 
disability, due to any of the following:  
(1) pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare ups under § 
4.45.

III.  The examiner should describe the 
neurological manifestations referable to 
the service connected cicatrix of skin 
and muscle of the left lower leg with 
partial paralysis, sensory, peroneal 
nerve in detail, and the nerve(s) 
affected and severity thereof should be 
indicated.

If an examiner is unable to make any of 
the above determinations, it should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity of a scar as related to the 
service connected for cicatrix of skin 
and muscle of the left lower leg with 
partial paralysis, sensory, peroneal 
nerve.  

The examiner should be provided with the 
new and old rating criteria for rating 
skin disorders and the examination report 
must contain sufficient clinical 
information so that each and every 
criteria to be considered under the 
rating criteria may be addressed.  
Specifically for codes 7803-7805 for 
scarring, and any other criteria deemed 
appropriate.

If the examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present. 

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record, including whether a 
separate evaluation for a scar as related 
to the service connected left leg 
disability is merited.  If the action 
taken remains adverse to the veteran in 
any way, he and his representative should 
be furnished an appropriate supplemental 
statement of the case (to include the 
consideration of the old and new rating 
criteria for skin disorders, if 
appropriate).  This should additionally 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter is 
not available, personnel at the medical 
center should certify to what address the 
letter was sent, and should certify that 
it was not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence and legal 
changes shown since the last statement of 
the case or supplemental statement of the 
case was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



